August 9, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                     THE CITY OF HOUSTON, TEXAS, Appellant

NOS. 14-10-00944-CV,
      14-11-00417-CV                             V.


    TRAIL ENTERPRISES, INC. D/B/A WILSON OIL COMPANY, THOMAS G.
   ROGERS, CATHERINE BAUMANN, CAROLINE WHIPPLE, MRS. S. KELLEY
     BRUCE, JOHN HOBBS KELLEY, MARY VIRGINIA KELLEY INGRAM,
   DAYSTAR OIL AND GAS CORPORATION, JOHN ALEXANDER, REBECCA
  BRUCE JONES, ELEANOR BRUCE MCREYNOLDS, ROBERT D. BRUCE, AND
                 INTERVENOR, MARY BRUCE, Appellees
                   ________________________________



       This cause, an appeal from a judgment in favor of appellees, Trail Enterprises, Inc.
d/b/a Wilson Oil Company, Thomas G. Rogers, Catherine Baumann, Caroline Whipple,
Mrs. S. Kelley Bruce, John Hobbs Kelley, Mary Virginia Kelley Ingram, Daystar Oil and
Gas Corporation, John Alexander, Rebecca Bruce Jones, Eleanor Bruce McReynolds,
Robert D. Bruce, and Intervenor, Mary Bruce, signed September 22, 2010, was heard on
the transcript of the record. We have inspected the record and find error in the judgment.
We therefore order the judgment of the court below REVERSED and RENDER
judgment that appellees take nothing on their claims.

       We order appellees to pay all costs incurred in this appeal. We further order this
decision certified below for observance.